On June 27, 1994, the court found the defendant in violation of the conditions of his suspended sentence and it is the judgment of the court that defendant’s prior suspended sentence is hereby revoked and that the defendant be and he is hereby committed to the Department of Corrections for a term of ten (10) years for the offense of Theft, a Felony, for suitable placement, which may include an appropriate community based program, facility, or a state correctional institution. Due to the defendant’s failure to comply with the terms and conditions of his suspended sentence while under the supervision of the Department of Probation and Parole, the Court finds that he is not entitled to receive, and shall not receive, credit for any elapsed time between the date of his conviction and the date of this Order, except that he shall receive credit from May 7, 1988, through May 9, 1988; from January 6, 1989, through February 17, 1989; from November 21, 1990, through November 26, 1990; from August 2, 1991, through August 21, 1991; from May 27, 1994, through June 8, 1994; for eighty-five (85) days jail time which he has previously served.
On March 16, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence *19Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 19th day of April, 1995.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 16th day of March, 1995.
Hon. John Warner, Chairman, Hon. Ted Lympus, Member, Hon. Frank Davis, Member.
The Sentence Review Board wishes to thank Patrick Lozeau for representing himself in this matter.